NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ANDREW STRICK,                                   No. 12-35918

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05110-RBL

  v.
                                                 MEMORANDUM*
DOUG PITTS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Former Washington state prisoner Andrew Strick appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations arising from his arrest and subsequent incarceration for

violations of his community custody. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute,

Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Strick’s action

without prejudice for failure to prosecute in light of Strick’s failure to participate in

the proceedings, including his failure to respond to defendants’ proposed joint

status report and the district court’s order to show cause why the action should not

be dismissed for failure to prosecute. See id. at 1384-85 (discussing factors to

guide the court’s decision whether to dismiss for failure to prosecute); see also

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (noting dismissal will be

disturbed only if there is “a definite and firm conviction that the court below

committed a clear error of judgment” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                            2                                     12-35918